In a letter signed September 17, 2014, addressed to the Clerk of the Appellate Courts, respondent Kyle G. Smith, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2013 Kan. Ct. R. Annot. 396).
The respondent was convicted of sexual exploitation of a child, in violation of K.S.A. 2013 Supp. 21-5510(a)(2), a severity level five felony. The conviction will require registration by the respondent as a sex offender. Following the conviction, on April 7, 2014, this court temporarily suspended the respondent’s license to practice law.
At the time the respondent surrendered his license, a disciplinary complaint based upon the respondent’s conviction remained pending.
This court, having examined the files of the office of the Disciplinary Administrator, finds the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Kyle G. Smith be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Kyle G. Smith from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2013 Kan. Ct. R. Annot. 406).